            Case 2:21-cv-01609-CDJ Document 15 Filed 04/27/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CONFERENCE OF PRESIDENTS OF                     :
MAJOR ITALIAN AMERICAN                          :
ORGANIZATIONS, INC., et al.,                    :
    Plaintiffs,                                 :
                                                :                 CIVIL ACTION
       v.                                       :                 NO.: 21-1609
                                                :
CITY OF PHILADELPHIA, et al.,                   :
     Defendants.                                :

                                            ORDER

       AND NOW, this 27th day of April, 2021 upon consideration of Defendants’ unopposed request

for an extension of time to submit a response to Plaintiffs’ Complaint, it is hereby ORDERED that said

request is GRANTED. Defendants shall file a response on or before Wednesday, May 12, 2021.




                                                           BY THE COURT:


                                                           /s/ C. Darnell Jones, II
                                                           C. Darnell Jones, II   J.
